DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 43-62 are pending in the application.
This action is in response to applicants' amendment dated November 15, 2021.  Claim 43 has been amended.
Response to Amendment
Applicant's arguments filed November 15, 2021 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, the applicant’s arguments have been fully considered but they are not persuasive.
The applicants’ remarks concerning claims 45, 46 and 62 were such that “the instant specification provides the generic formula of the compounds involved in the claimed methods and the generic formula includes that R2 is independently selected from F, Cl, Br, and I” and that “those skilled in the art would readily be able to identify the compounds encompassed by the generic formula from other compounds, and therefore the skilled person would be able to identify the compounds encompassed by the claimed methods”.  The applicants have cited a portion of MPEP § 2163 and Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94 which is not on point.  Hybritech is a case directed toward written description of antibodies in interference.  The rejection of the definition of R2 where R2 is limited to Br is not supported by the as-filed disclosure and violates the written description requirement.  An adequate description of a genus may not support claims to a subgenus, i.e. claims 45 and 46 or species within the genus, i.e. claim 62.  See 2163 I B which states 


B.    New or Amended Claims
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132  and 251 ) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). With respect to the correction of sequencing errors in applications disclosing nucleic acid and/or amino acid sequences, it is well known that sequencing errors are a common problem in molecular biology. See, e.g., David Laehnemann et al., Denoising DNA deep sequencing data—high-throughput sequencing errors and their correction, 17 Briefings in Bioinformatics 154–1791 (2016); Peter Richterich, Estimation of Errors in ‘Raw’ DNA Sequences: A Validation Study, 8 Genome Research 251-59 (1998). For example, if an application as filed includes incorrect nucleic acid sequence information and references a deposit of the sequenced material made in accordance with the requirements of 37 CFR 1.801  et seq., an amendment to correct the nucleic acid sequence may be permissible where the amendment conforms the sequence information to the compound described in the specification and covered by the claims. See Cubist Pharm., Inc. v. Hospira, Inc., 805 F.3d 1112, 1118, 117 USPQ2d 1054, 1059 (Fed. Cir. 2015)( "The fact that the inventors were mistaken as to one aspect of the structure of daptomycin at the time the application [ ] was filed does not render the specification inadequate to satisfy the written description requirement. It was enough that the specification disclosed relevant identifying characteristics that distinguished daptomycin from other compounds and thus showed that the inventors had possession of daptomycin, even though they may not have had an accurate picture of the entire chemical structure of that compound." Id. at 1120, 117 USPQ2d at 1060.) Deposits made after the filing date may be relied upon to provide support for the correction of sequence information only if applicant submits a statement in compliance with 37 CFR 1.804  stating that the biological material which is deposited is the biological material specifically defined in the application as filed.

	Newly added claims or claim limitations must meet the requirements of the explicit/implicit/inherent test as set forth in the MPEP 2163 I B.  The selection of R2 is Br or the species of claim 62 is not explicitly disclosed in the specification, nor would one immediately arrive at the subgenus and species but would have to arbitrarily pick and choose.  Obviousness is not possession under the explicit/implicit/inherent new matter test.
Claims 45, 46 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The applicant's amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

The applicant's amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn. 

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

Allowable Subject Matter
Claims 43, 44 and 47-61 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the method of use of the substituted imidazole compounds of formula (I) as claimed herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624